 Case: 2:21-cv-00797-JLG-EPD Doc #: 8 Filed: 06/08/21 Page: 1 of 3 PAGEID #: 186



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


David Swoope, Jr.,                                               Case No. 2:21-cv-797

                Plaintiff,                                       Judge Graham
        v.
                                                                 Magistrate Judge Deavers
Brianna Dearth,

                Defendant.
                                          Opinion and Order

        Plaintiff David Swoope, Jr. brings this action against Brianna Dearth, his manager at a
Lowe’s Home Improvement store in Columbus, Ohio. Plaintiff is proceeding pro se. His complaint
alleges that on at least one occasion defendant required him to stay after his work shift had ended to
perform additional tasks, including cleaning the appliance department.           According to plaintiff,
defendant did so against plaintiff’s will and in a manner that embarrassed him in front of other
employees.
        The complaint asserts numerous claims. The federal claims it asserts are for: (a) violations of
plaintiff’s rights under the Fourth and Fifth Amendments to United States Constitution to be free
from unreasonable seizures and to not be deprived of due process of law, and (b) violations of
various provisions of the U.S. Criminal Code, including those pertaining to conspiracy, deprivation
of rights under color of law, extortion, fraud and racketeering. See 18 U.S.C. §§ 241, 242, 872, 1001,
1962.
        This matter is before the court on defendant’s unopposed motion to dismiss under Rule
12(b)(6) of the Federal Rules of Civil Procedure. The court will grant the motion for the reasons set
forth below.
        When considering a motion under Rule 12(b)(6) to dismiss a pleading for failure to state a
claim, a court must determine whether the complaint “contain[s] sufficient factual matter, accepted
as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A court should construe the
complaint in the light most favorable to the plaintiff and accept all well-pleaded material allegations



                                                    1
 Case: 2:21-cv-00797-JLG-EPD Doc #: 8 Filed: 06/08/21 Page: 2 of 3 PAGEID #: 187



in the complaint as true. Iqbal, 556 U.S. at 679; Erickson v. Pardus, 551 U.S. 89, 93-94 (2007);
Twombly, 550 U.S. at 555-56.
        Plaintiff seeks money damages of $3.75 million for the alleged constitutional violations. The
court will construe his claims as being asserted under 42 U.S.C. § 1983, which authorizes a claim for
money damages in connection with the deprivation of rights secured by the U.S. Constitution. To
state a claim under § 1983, plaintiff must show that defendant acted “under color of state law.”
Tahfs v. Proctor, 316 F.3d 584, 590 (6th Cir. 2003). Plaintiff cannot establish this essential element of
his § 1983 claim. His complaint alleges that defendant was his manager at Lowe’s and that she made
him work beyond his scheduled shift. In no way is defendant’s alleged conduct ‘fairly attributable to
the State.” Howell v. Father Maloney’s Boys’ Haven, Inc., 976 F.3d 750, 752 (6th Cir. 2020).
        Turning to the alleged violations of the U.S. Criminal Code, the court finds again that the
complaint fails to state a claim. “It is well settled that unless specifically provided for, federal
criminal statutes rarely create private rights of action.” Stephens v. Nat’l City Corp., No. 1:19CV00784,
2020 WL 435439, at *7 (N.D. Ohio Jan. 28, 2020) (footnote and internal quotation marks omitted).
The criminal statutes cited by plaintiff relating to conspiracy, deprivation of rights under color of
law, extortion and fraud do not create private rights of action. See Moore v. Kentucky, No. CIV.
A.4:10CV-67-M, 2010 WL 3505173, at *4 (W.D. Ky. Aug. 31, 2010) (no private rights of action
under 18 U.S.C. §§ 241, 242, 872 and 1001) (citing cases).
        The Racketeer Influenced and Corrupt Organizations Act does provide a private right of
action for a person injured “by reason of a violation of [18 U.S.C. § 1962].” 18 U.S.C. § 1964(c).
Even so, the complaint fails to state a racketeering claim. Under § 1862(c), it is “unlawful for any
person employed by or associated with any enterprise engaged in, or the activities of which affect,
interstate or foreign commerce, to conduct or participate, directly or indirectly, in the conduct of
such enterprise’s affairs through a pattern of racketeering activity or collection of unlawful debt.”
To establish a cause of action, plaintiff must adequately allege four elements: (1) that there were two
or more predicate offenses; (2) that an “enterprise” existed; (3) that there was a nexus between the
pattern of racketeering activity and the enterprise; and (4) that an injury to business or property
occurred as a result of the above three factors. VanDenBroeck v. CommonPoint Mortg. Co., 210 F.3d
696, 699 (6th Cir. 2000). Plaintiff has not adequately alleged any of these four elements. A store
manager who keeps her employee past the end of his shift to perform cleaning tasks cannot, without
more, be said to be engaged in racketeering.



                                                    2
 Case: 2:21-cv-00797-JLG-EPD Doc #: 8 Filed: 06/08/21 Page: 3 of 3 PAGEID #: 188



        Having dismissed plaintiff’s federal claims, the court declines to exercise supplemental
jurisdiction over his state law claims. See 28 U.S.C. § 1367(c)(3).
        Accordingly, defendant’s motion to dismiss the complaint (doc. 6) is GRANTED.




                                                                 s/ James. L. Graham
                                                                 JAMES L. GRAHAM
                                                                 United States District Judge
DATE: June 8, 2021




                                                    3
